Citation Nr: 1232666	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the post-operative residuals of a right tarsal tunnel release, to include as secondary to service-connected right ankle disability or bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty for training from May 1983 to August 1983, and on active duty from August 1985 to August 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In February 2010, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.   

In April 2012, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  A June 2012 VHA opinion was received by the Board, and a copy of that opinion was provided to the Veteran.  


FINDINGS OF FACT

1.  The Veteran did not sustain or incur tarsal tunnel syndrome of the right foot in service, or manifest chronic right foot disorder symptoms in service. 

2.  Symptoms of tarsal tunnel syndrome of the right foot were not continuous after service separation, and did not manifest for many years after separation from service until 1995.  

3.  Residuals of tarsal tunnel release of the right foot are not caused by or permanently worsened in severity by the service-connected right ankle disability or service-connected bilateral plantar fasciitis.  


CONCLUSION OF LAW

The Veteran's residuals of tarsal tunnel release of the right foot was not incurred in or aggravated by active service or a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a May 2002 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  In a September 2007 letter, the RO provided notice regarding the provisions for a disability rating and for the effective date of the claim.  

The RO issued the latter notice after the rating decision from which the Veteran's claim arises; however, subsequent to the issuance of the September 2007 notice letter, the RO re-adjudicated the Veteran's claim, as demonstrated by the August 2009 Statement of the Case (SOC), thus curing any deficiency in timing of VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision). 

Also, the evidence does not show, nor does the Veteran contend, that any notification deficiencies with respect to either timing or content have resulted in prejudice.  The record raises no plausible showing of how the notice provided affected the essential fairness of the adjudication.  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including obtaining a VHA opinion.  In April 2012, the Board requested an opinion from VHA regarding medical questions presented in this case.  A June 2012 opinion was received by the Board, and a copy of that opinion was provided to the Veteran.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, active military, naval, or air service includes any period of active duty for training period (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.6(a) and (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Service Connection for Residuals of Right Tarsal Tunnel Release Surgery

The Veteran has claimed service connection for residuals of tarsal tunnel release surgery of the right foot, which he essentially contends developed secondary to his service-connected bilateral plantar fasciitis and right ankle disabilities.  While this claim appears to be for secondary service connection, the Board will also consider whether the disorder is directly related to service.  

After a review of all the evidence of record, lay and medical, the Board finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records are silent regarding any injury, complaints, treatment or diagnosis relating to tarsal tunnel syndrome of the right foot.  The Veteran does not assert, and the record does not provide, any indication that the Veteran's tarsal tunnel syndrome of the right foot was manifested during service or causally related to service.  The Board notes that the Veteran's service treatment records contain no evidence of a right foot injury or disease or symptoms of a chronic right foot disorder, namely tarsal tunnel syndrome.  The Board notes complaints of pain relating to the Veteran's arches in August 1982 and fallen arches in June 1987; however, there is no evidence of a chronic right foot disorder.  Upon separation from service, on his July 1989 report of medical history, the Veteran indicated having or previously having foot trouble; however, the physician noted that the foot trouble the Veteran references was for fallen arches.  Upon separation from service, clinical evaluation of the Veteran's feet was normal, as reflected on the July 1989 report of medical examination at service separation.  

The record also demonstrates no continuity of symptomatology from service separation to the present time.  Rather, the evidence shows complaints of tarsal tunnel syndrome of the right foot beginning in July 1995, nearly 6 years after separation from service.  Specifically, in July 1995, the Veteran underwent right tarsal tunnel release for the tarsal tunnel syndrome of the right foot.  According to the July 1995 private procedure note, the Veteran reported having symptoms of tarsal tunnel syndrome for approximately one year, which have worsened since that time.  The history the Veteran provided in July 1995, which reflects a post-service onset of tarsal tunnel syndrome of the right foot a year prior to 1995, is of high probative value because it was made for surgical/treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Such a prolonged period from service separation until July 1995 without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

For these reasons, the Board finds that the preponderance of the evidence is against findings of in-service injury or disease of the right knee, chronic right knee symptoms in service, and continuous right knee symptoms after service; therefore, there is no basis to relate the current right foot disability to service, as there is nothing in service to which a right foot disability could be related, and no continuous symptoms to provide a nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board now considers service connection on a secondary basis.  At the February 2010 Board hearing, the Veteran testified that the residuals of tarsal tunnel syndrome of the right foot are due to the service-connected plantar fasciitis and right ankle disability as well as (non-service-connected) pes planus.  He explained that a physician told him that flexible pes planus actually caused the development of tarsal tunnel syndrome of the right foot.  The Veteran stated that part of his disagreement is that pes planus was rated with the service-connected plantar fasciitis.  See the Board hearing transcript, p.14.  The Board notes that the Veteran is currently service connected for bronchial asthma, depression (associated with bilateral plantar fasciitis), tinnitus, right knee internal derangement, right ankle sprain, and bilateral plantar fasciitis.  

In September 2010, the Veteran was afforded a VA examination to assist in determining the etiology of the Veteran's tarsal tunnel syndrome of the right foot.  After a review of the claims file and physical examination testing, the examiner diagnosed the Veteran with status post tarsal tunnel syndrome.  The examiner wrote that the Veteran's status post tarsal tunnel syndrome is "as likely as not" related to one of the other "compensation issues."  The VA examiner stated that it is "possible" that the Veteran's (non-service-connected) pes planus and service-connected plantar fasciitis "might" have lead him to try surgical intervention because the pain level was high and there were clinical signs of tarsal tunnel syndrome.  With regards to the Veteran's claim of a vitamin B12 deficiency related to the lower extremity claims, the VA examiner stated that he would defer to the neurology department for their opinion and expertise.  

In an addendum in September 2011, the VA examiner stated that he could not comment on the etiology of the Veteran's peripheral neuropathy, could not explain why tarsal tunnel release of the right foot relieved the Veteran's pain bilaterally, and that he had "not heard" of either plantar fasciitis or ankle sprain causing neuropathy.  Due to the VA examiner's failure to answer additional questions regarding the Veteran's tarsal tunnel syndrome of the right foot, a B12 deficiency, and peripheral neuropathy, a VHA medical opinion was requested to assist in determining the etiology of the Veteran's residuals of tarsal tunnel syndrome of the right foot.  

In June 2012, after a detailed review of the Veteran's claims file, the VHA examiner opined that it is not at least as likely as not that the residuals of tarsal tunnel release of the right foot was caused or aggravated by the Veteran's service-connected plantar fasciitis and right ankle sprain.  The VHA examiner explained that there is a significant overlap of symptoms between plantar fasciitis and tarsal tunnel syndrome as both conditions may be caused or exacerbated by repetitive trauma to the foot; however, after considering this fact and the evidence, the VHA examiner concluded that it is not at least as likely as not the Veteran's service-connected plantar fasciitis or right ankle strain caused the residuals of tarsal tunnel syndrome of the right foot.  The VHA examiner in June 2012 stated as bases for the opinions that, given the fact the Veteran reported significant relief after the July 2005 surgery, it is more likely than not that the continuing symptoms of pain in the feet are related to chronic problems from the service-connected plantar fasciitis.  

Furthermore, to the extent that the Veteran claims to have a B12 deficiency, the VHA examiner in June 2012 indicated that there was no current evidence of a chronic B12 deficiency, explaining that red blood cell (RBC) counts contained within treatment records fail to show any current deficiency.  The VHA examiner opined that, even if the Veteran has an untreated B12 deficiency, the symptoms of foot pain and numbness are more likely related to the continuing problems relating to (non-service-connected) diabetes and obesity, and (service-connected) plantar fasciitis.  

The Board finds that the weight of the competent evidence of record demonstrates that the Veteran's residuals of tarsal tunnel syndrome of the right foot is not caused or aggravated by the Veteran's service-connected bilateral plantar fasciitis or right ankle disability.  The Board finds that the September 2010 VA medical opinion and September 2011 VA addendum are of no probative value, as the purported opinions, when the qualifying language used is read in context, does not equate to an opinion of probability, but only to a statement of possibility.  The September 2010 VA examiner only stated that it is "possible" the Veteran's (non-service-connected) pes planus and plantar fasciitis "might" have lead to the tarsal tunnel syndrome surgery in July 1995, doubly qualifying the potential relationship, before disclaiming any opinion further by writing that he could not definitely say there was such a relationship.  Moreover, the September 2010 VA statement only purports to explain the motive for the Veteran's request for surgery for tarsal tunnel release rather than an opinion explaining the relationship between the Veteran's tarsal tunnel syndrome and service-connected disabilities, and does so by equally suggesting a non-service-related reason even for this motivation.   Further considering the context of the September 2010 opinion, the September 2011 addendum by the same VA examiner indicated further inability to render an opinion of probative value, indicated that he could not comment on the etiology of the Veteran's peripheral neuropathy and could not explain why tarsal tunnel release of the right foot relieved the Veteran's pain bilaterally.

Considered in its full context, the September 2010 opinion lacks probative value because it is a statement of mere possibility rather than an opinion of probability.  See.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 
11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

The Board finds the medical opinion from the June 2012 VHA examiner to be competent and probative medical evidence because it is based on a factually accurate history, including from a review of the claims file, and on the relevant evidence in this case, and the opinion is fully articulated and is supported by sound reasoning, including identifying likely etiologies for the claimed symptoms. 

To the extent that the Veteran claims the non-service-connected pes planus has caused the residuals of tarsal tunnel release surgery of the right foot, and the evidence suggests that the non-service-connected pes planus explains some of the Veteran's claimed foot symptoms and motivation of seeking tarsal tunnel release surgery, such assertion and evidence tends to weigh against the Veteran's claim because he is not service connected for pes planus.  Such attempted theory of secondary service connection where the claimed aggravating disability is not service connected must be denied as a matter of law.  38 C.F.R. § 3.310.  

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for residuals of tarsal tunnel release surgery of the right foot, and outweighs the Veteran's more recent contention and histories of the disability being caused by the service-connected bilateral plantar fasciitis and service-connected right ankle disability.  A preponderance of the evidence is against the Veteran's claim for service connection for residuals of tarsal 

tunnel release surgery of the right foot, to include as secondary to service-connected plantar fasciitis and right ankle strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the post-operative residuals of a right tarsal tunnel release, to include as secondary to service-connected right ankle disability and bilateral plantar fasciitis, is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


